Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23rd, 2022 has been entered.
Response to Amendment
	The amendment filed August 23rd, 2022 has been entered. Claims 1, 6, and 13 have been amended. Claims 4-5, 9-10, and 17-18 have been canceled. Claims 1-3, 6-8 and 11-16 remain pending. The amendments to the claims overcome each 112(a) and 112(b) rejection previously set forth in the Final office action mailed May 24th, 2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (US 2004/0225085) in view of Goddin, Jr. Et al. (US 3758676). 
Regarding claim 1, Glover et al. (US 2004/0225085) teaches a catalyst converter (Paragraph 0003 lines 1-2) comprising: 
a second conduit (Fig. 2 conduit between #22 and #80) coupled to a condenser (Paragraph 0048 lines 3-8) used in the Claus process (Paragraph 0020 lines 16-22);
a first layer of balls (Fig. 3a #60, 62) configured to retain from below spent catalyst (Paragraph 0056 lines 8-11) resulting from operation of an industrial process (Paragraph 0048 lines 1-14); and 
a second layer of balls (Fig. 3a #60, 62) configured to retain from above the spent catalyst (Paragraph 0056 lines 8-11).
Glover et al. (US 2004/0225085) lacks teaching a first conduit coupled to a reheater used in a Claus process. 
Goddin, Jr. Et al. (US 3758676) teaches a catalyst converter (Fig. 1 #18 “reactor”) comprising: a first conduit (Fig. 1 #14 “line”) coupled to a reheater (Col. 1 lines 60-62) used in a Claus process (Col. 1 lines 42-44). Goddin, Jr. Et al. (US 3758676) explains that conventional Claus conditions include a reactor operated at or above the sulfur dew point (Col. 1 lines 44-46), and therefore the sulfur that has been deposited on the catalyst is vaporized into the hot gas (Col. 2 lines 2-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a first conduit coupled to a reheater used in a Claus process as taught by Goddin, Jr. Et al. (US 3758676) in order to provide a system operated at or above the sulfur dew point, therefore providing a better recovery of sulfur. 
Regarding claim 2, Glover et al. (US 2004/0225085) teaches a catalyst converter wherein the first layer of balls (Fig. 3a #60, 62) includes ceramic balls (Paragraph 0046 lines 19-20). 
Regarding claim 3, Glover et al. (US 2004/0225085) teaches a catalyst converter wherein the second layer of balls (Fig. 3a #60, 62) includes aluminum balls (Paragraph 0046 lines 21-22). 
Regarding claim 6, Glover et al. (US 2004/0225085) teaches a system, comprising: 
a condenser (Paragraph 0048 lines 3-8) used in the Claus process (Paragraph 0020 lines 16-22);
a catalyst converter (Paragraph 0003 lines 1-2) including: 
	a second conduit coupled to the condenser (Fig. 2 conduit between #22 and #80); 
a first layer of balls (Fig. 3a #60, 62) configured to retain from below spent catalyst (Fig. 3a #64 “spent catalyst”) resulting from operation of an industrial process (Paragraph 0048 lines 1-14); and 
a second layer of balls (Fig. 3a #60, 62) configured to retain from above the spent catalyst (Fig. 3a #64 “spent catalyst”); 
a dust removal subsystem configured to remove dust from the spent catalyst (Paragraph 0020 lines 18-22); and 
a movable silo configured to receive and store the spent catalyst and further configured to be transportable by a vehicle (Paragraph 0018 lines 5-8).
Glover et al. (US 2004/0225085) lacks teaching a reheater used in a Claus process, and a first conduit coupled to the reheater. 
Goddin, Jr. Et al. (US 3758676) teaches a system comprising: a catalyst converter (Fig. 1 #18 “reactor”) including a reheater (Col. 1 lines 60-62) used in a Claus process (Col. 1 lines 42-44) and a first conduit (Fig. 1 #14 “line”) coupled to the reheater (Col. 1 lines 60-62). Goddin, Jr. Et al. (US 3758676) explains that conventional Claus conditions include a reactor operated at or above the sulfur dew point (Col. 1 lines 44-46), and therefore the sulfur that has been deposited on the catalyst is vaporized into the hot gas (Col. 2 lines 2-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a reheater used in a Claus process, and a first conduit coupled to the reheater as taught by Goddin, Jr. Et al. (US 3758676) in order to provide a system operated at or above the sulfur dew point, therefore providing a better recovery of sulfur. 
Regarding claim 7, Glover et al. (US 2004/0225085) teaches a system wherein the first layer of balls (Fig. 3a #60, 62) includes ceramic balls (Paragraph 0046 lines 19-20). 
Regarding claim 8, Glover et al. (US 2004/0225085) teaches a system wherein the second layer of balls (Fig. 3a #60, 62) includes aluminum balls (Paragraph 0046 lines 21-22). 
Regarding claim 11, Glover et al. (US 2004/0225085) teaches a system wherein the dust removal subsystem includes a pipe (Fig. 3a lower pipe to “process unit”) configured to transport the dust away from the movable silo (Paragraph 0020lines 18-29). 
Regarding claim 12, Glover et al. (US 2004/0225085) teaches a system wherein the dust removal subsystem (Paragraph 0020 lines 18-29) includes a hydraulic subsystem configured to hydraulically transport the dust away from the movable silo (Paragraph 0020 lines 16-22).
Regarding claim 13, Glover et al. (US 2004/0225085) teaches a method, comprising: 
providing a catalyst converter having a second conduit (Fig. 2 conduit between #22 and #80) coupled to a condenser (Paragraph 0048 lines 3-8) used in the Claus process (Paragraph 0020 lines 16-22);
supplying, to the catalyst converter (Fig. 3a #22), spent catalyst (Fig. 3a #64) resulting from operation of an industrial process (Paragraph 0048 lines 1-14); 
retaining the spent catalyst with at least a first layer of balls (Fig. 3a #60, 62); 
transferring the spent catalyst to a movable silo (Paragraph 0018 lines 5-8); 
removing dust during the transferring of the spent catalyst to the movable silo (Paragraph 0020 lines 18-26); and 
transporting the movable silo (Paragraph 0020 lines 26-29). 
Glover et al. (US 2004/0225085) lacks teaching a first conduit coupled to a reheater used in a Claus process. 
Goddin, Jr. Et al. (US 3758676) teaches a method comprising: providing a catalyst converter (Fig. 1 #18 “reactor”) having a first conduit (Fig. 1 #14 “line”) coupled to the reheater (Col. 1 lines 60-62) used in a Claus process (Col. 1 lines 42-44). Goddin, Jr. Et al. (US 3758676) explains that conventional Claus conditions include a reactor operated at or above the sulfur dew point (Col. 1 lines 44-46), and therefore the sulfur that has been deposited on the catalyst is vaporized into the hot gas (Col. 2 lines 2-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Glover et al. (US 2004/0225085) to include a first conduit coupled to a reheater used in a Claus process as taught by Goddin, Jr. Et al. (US 3758676) in order to provide a system operated at or above the sulfur dew point, therefore providing a better recovery of sulfur. 
Regarding claim 14, Glover et al. (US 2004/0225085) teaches a method wherein the retaining step comprises first providing a first layer of the balls (Fig. 3a #60, 62) within the catalyst converter (Fig. 3a #22) prior to supplying the spent catalyst (Fig. 3a #64 “spent catalyst”) to the catalyst converter so as to be disposed beneath the spent catalyst and second providing a second layer of the balls (Fig. 3a #60, 62) to cover the spent catalyst (Fig. 3a #64 “spent catalyst”) within the catalyst converter. 
Regarding claim 15, Glover et al. (US 2004/0225085) teaches a method wherein the layer of balls includes aluminum balls (Col. 18 lines 23-25) covering the spent catalyst  (Fig. 3a #60, 62 covering #64).
Regarding claim 16, Glover et al. (US 2004/0225085) teaches a method wherein the layer of balls includes ceramic balls (Col. 15 lines 48-51) beneath the spent catalyst (Fig. 3a #60, 62 beneath #64). 
Response to Arguments
Applicant's arguments filed August 23rd, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that one having ordinary skill in the art would not look to Glover for the catalyst converter and a system having a reheater and a condenser used in a Claus process since the guard filter of Glover is directed to “providing filtration of contaminants from process streams. More specifically, the invention relates to a method of providing filtration of contaminants from process streams upstream of process units”, the Examiner would like to clarify that Glover states that the process units may include a condenser (Paragraph 0048 lines 1-8), and therefore teaches a system having a condenser used in a Claus process. 
Goddin, Jr. Et al. (US 3758676) teaches the benefits of providing a first conduit coupled to a reheater used in a Claus process (see above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                   

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653